
	
		II
		112th CONGRESS
		1st Session
		S. 1071
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To limit suspicious activity reporting requirements to
		  requests from law enforcement agencies, and for other
		  purposes.
	
	
		1.Suspicious activity
			 reportsSection 5318(g)(1) of
			 title 31, United States Code, is amended by inserting before the period at the
			 end the following: , but only upon request of an appropriate law
			 enforcement agency to such institution or person for such
			 report.
		
